United States Securities and Exchange Commission Washington, D.C.20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 25, 2008 XEDAR CORPORATION (Exact name of registrant as specified in its charter) Colorado 000-08356 84-0684753 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3773 Cherry Creek North Drive, Suite 995 Denver, CO 80209 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code:(303) 377-0033 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On November 25, 2008, the Board of Directors (“Board”) of Xedar Corporation (the “Company”), pursuant to the Company’s Bylaws (“Bylaws”), unanimously consented to the expansion of the Board from seven (7) directors to (8) directors.Pursuant to the Bylaws, the Board filled the vacancy so created by electing Alan Rogers to the Board. Alan Victor Rogers.Mr. Rogers was elected to the Board effective November 25, 2008.It is expected that Mr. Rogers will serve on our Corporate Governance and Nominating Committee as well as our Compensation Committee.From November 14, 2007 to present, Mr. Rogers has been and remains the President of AV Rogers & Associates, LLC, a consulting firm which provides strategicbusiness advice.From October 3, 2003 to November 13, 2007, he was the Executive Vice President of CACI
